[Cite as Stine v. Cent. Ohio Gaming Ventures, L.L.C., 2014-Ohio-2147.]


                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT

Stan L. Stine,                                      :

                 Appellant-Appellant,               :

v.                                                  :                    No. 13AP-908
                                                                    (C.P.C. No. 13CVF-06-6840)
Central Ohio Gaming Ventures, LLC                   :
et al.,                                                            (REGULAR CALENDAR)
                                                    :
                 Appellees-Appellees.
                                                    :


                                           D E C I S I O N

                                      Rendered on May 20, 2014


                 James R. Leickly, for appellant.
                 Michael DeWine, Attorney General, and Alan Schwepe, for
                 appellees.

                  APPEAL from the Franklin County Court of Common Pleas

TYACK, J.

        {¶ 1} Appellant, Stan L. Stine, appeals the decision of the Franklin County Court
of Common Pleas which affirmed the Unemployment Compensation Review
Commission's decision disallowing Stine's request for review of unemployment
compensation benefits. For the following reasons, we affirm the common pleas court's
decision.
        {¶ 2} Stine brings one assignment of error for our consideration:
                 The trial court erred in affirming the Unemployment
                 Compensation Review Commission's denial of Appellant's
                 administrative appeal.

        {¶ 3} Stine was employed by appellee, Central Ohio Gaming Ventures, LLC
("casino"), from September 17, 2012 until he was discharged for just cause on January 10,
No. 13AP-908                                                                            2


2013. As part of his orientation, Stine was given an inexpensive plastic drinking cup with
a lid and straw that had the casino's logo on it. On January 8, 2013, Stine asked a
representative of the personnel department if he could have another cup to replace his
broken one. The representative said the casino only provided one cup to each new hire.
Stine then entered the training room and removed two cups, went to the locker room and
placed them in his personal garment bag.
       {¶ 4} Security discovered that Stine had removed the cups.        He admitted to
removing the cups. On the same day, Stine was suspended pending an investigation. The
casino determined that Stine had violated the casino's policy on theft and he was
terminated two days later on January 10, 2013.
       {¶ 5} Stine filed for unemployment compensation benefits.               The Ohio
Department of Job and Family Services issued a redetermination which Stine appealed to
the Unemployment Compensation Review Commission ("review commission").                  A
telephone hearing was held on April 16, 2013, and the hearing officer issued a decision on
April 26, 2013. The hearing officer's decision affirmed the redetermination that Stine was
discharged for just cause in connection with work. Stine requested further review by the
review commission. The review commission disallowed the request. Stine next appealed
to the Franklin County Court of Common Pleas. The court of common pleas affirmed the
review commission's decision disallowing the request for further review on September 26,
2013. Finally, Stine timely appealed to this court.
       {¶ 6} R.C. 4141.282(H) sets forth the standard that the court of common pleas
must follow when considering appeals from the review commission:
              The court shall hear the appeal on the certified record
              provided by the commission. If the court finds that the
              decision of the commission was unlawful, unreasonable, or
              against the manifest weight of the evidence, it shall reverse,
              vacate, or modify the decision, or remand the matter to the
              commission. Otherwise, the court shall affirm the decision of
              the commission.

Reviewing courts may "reverse 'just cause' determinations 'if they are unlawful,
unreasonable, or against the manifest weight of the evidence.' " Tzangas, Plakas &
Mannos v. Ohio Bur. of Emp. Serv., 73 Ohio St.3d 694, 696 (1995). Reviewing courts are
not permitted to make factual findings or to determine the credibility of witnesses; they
No. 13AP-908                                                                                 3


do have the duty to determine whether the decision is supported by the evidence in the
record. Id. An appellate court focuses on the decision of the review commission, rather
than that of the common pleas court in unemployment compensation cases. Moore v.
Comparison Market, Inc., 9th Dist. No. 23255, 2006-Ohio-6382, ¶ 8. To apply the same
standard at each appellate level does not result in a de novo review standard. Tzangas at
696. As the Supreme Court of Ohio stated: "[T]he fact that reasonable minds might reach
different conclusions is not a basis for the reversal of the board's decision." Irvine v.
Unemp. Comp. Bd. of Review, 19 Ohio St.3d 15 (1985).
       {¶ 7} The Supreme Court has stated that just cause is cause which, to an
ordinarily intelligent person, is a justifiable reason for doing or not doing a particular act.
Id. The determination whether there is just cause for discharge depends upon the factual
circumstances of each case. Warrensville Hts. v. Jennings, 58 Ohio St.3d 206, 207
(1991). What constitutes just cause must be analyzed in conjunction with the legislative
purpose underlying the Unemployment Compensation Act.               The act's purpose is to
"enable unfortunate employees, who become and remain involuntarily unemployed by
adverse business and industrial conditions." Williams v. Ohio Dept. of Job & Family
Servs., 129 Ohio St.3d 332, 2011-Ohio-2897, ¶ 22. (Emphasis sic.)
       {¶ 8} When an employee is at fault, he is directly responsible for his own
predicament. Thus, fault is essential to a just cause termination. Tzangas, Plakas &
Mannos at 697-98. " '[T]he critical issue is not whether the employee has technically
violated some company rule, but whether the employee by his actions [or inactions]
demonstrated an unreasonable disregard for his employer's interests.' " Gregg v. SBC
Ameritech, 10th Dist. No. 03AP-429, 2004-Ohio-1061, ¶ 39, quoting Piazza v. Ohio Bur.
of Emp. Servs., 72 Ohio App.3d 353, 357 (8th Dist.1991).
       {¶ 9} The review commission determined that Stine was terminated with just
cause for violating the casino's policy on theft:
              Examples of Impermissible Conduct

              ***
              13. Theft (unauthorized removal) or misappropriation
              (unauthorized storage, transfer, or utilization) of the
              property of guests, Team Members or Hollywood Casino
              Columbus. * * * Any unauthorized property found in a Team
No. 13AP-908                                                                                4


                 Member's possession will be considered theft and grounds
                 for immediate separation.

(Hearing Officer's Decision, at 4.) Stine was told he could not have another cup. Stine
took two cups from a break room and placed them in his personal garment bag. The
review commission determined that this was a violation of the casino's theft policy, that
Stine was terminated for just cause and therefore not eligible for unemployment benefits.
We find that this determination was not unlawful, unreasonable, or against the manifest
weight of the evidence. Tzangas at 696.
       {¶ 10} Stine's argument on appeal is that a document, Team Member Coaching
Notice, he and his supervisor signed on January 8, 2013 after he was confronted with the
theft entitles him to some sort of progressive disciplinary action and precludes
termination. This January 8 notice is a form designed to document incidents in the
casino that require corrective action. (R. 23.)
       {¶ 11} The coaching notice has five boxes indicating the "Corrective Action Taken."
The only box checked is "Suspension Pending Investigation." Id. The "What Occurred"
section reads:
                  Stan is being suspended pending for taking New Hire
                 Celebration cups form the HR training room without
                 authorization. Stan should call Shannon Wells at 614-308-
                 4171 or his Table Games leadership if he has anything to add
                 to the investigation prior to the final outcome.

All other sections that could be filled in, including the "Next Steps" section are left blank.
At the bottom of the one-page notice, above the signatures of Stine, a supervisor, and
Shannon Wells, is language that appears on all "Team Member Coaching Notices":
                 You are given this notice in order to correct any further
                 disciplinary action. If you fail to correct your actions as
                 addressed above, or engage in any further violation of
                 company policies, you will be subject to further disciplinary
                 action, up to including separation. By signing this form, you
                 are acknowledging that you and your leadership had this
                 discussion and were given the opportunity to respond.

       {¶ 12} Stine argues that this "Team Member Coaching Notice" creates a mandatory
progressive discipline procedure similar to the one found in Groves v. Dir. of Job &
Family Servs., 11th Dist. No. 2008-A-0066, 2009-Ohio-2085. This argument is without
No. 13AP-908                                                                              5


merit. The one-page notice does not indicate a mandatory progressive discipline policy,
or that a serious offense such as theft would not result in separation.
       {¶ 13} Stine argues that his returning of the two cups on January 8 was all the
corrective action that he was required to do and that the "Team Member Coaching Notice"
is evidence of this agreement. Stine argues that the notice makes it clear that he was not
being fired so long as he corrected his behavior. We find that the notice does not make it
clear that returning the cups was the required corrective action or that Stine is insulated
from separation. The lack of any entry in the "Next Steps" section indicates that there was
no corrective action that Stine could take and that he must wait for the conclusion of the
investigation.
       {¶ 14} The hearing officer with the review commission addressed Stine's
argument:
                 The claimant argues that his discharge was a case of double
                 jeopardy. He asserts that he had already been disciplined for
                 the offense at the time that he was suspended. This
                 contention is without merit.

(Hearing Officer Decision, at 4.)

       {¶ 15} We agree with the hearing officer, Stine's discipline would come after the
investigation was completed. Merely returning the stolen cups is not indicated as, or
would logically be, the only corrective action especially in the context of a casino
employer.
       {¶ 16} There was no corrective action that Stine could undertake in this incident.
The casino determined that Stine had violated its theft policy which merited separation.
The hearing officer and the review commission determined that Stine was discharged for
just cause in connection with work. The evidence in the record supports this decision.
       {¶ 17} Stine's assignment of error is overruled.
       {¶ 18} The judgment of the Franklin County Court of Common Pleas is affirmed.
                                                                          Judgment affirmed.
                           SADLER, P.J., and BROWN, J., concur.